Citation Nr: 0844933	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial increased rating in excess of a 
combined 40 percent for a right knee anterior cruciate 
ligament tear with mild anterior instability, iliotibial band 
tendonitis, patellofemoral pain syndrome and plica 
debridement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1999 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, which, in pertinent part, granted service 
connection for a right knee anterior cruciate ligament tear 
with mild anterior instability, iliotibial band tendonitis, 
patellofemoral pain syndrome and plica debridement, and 
assigned a 20 percent rating, effective from August 2003.

In November 2007, the Board remanded the case for additional 
development.  Such development having been completed, the 
appeal has been returned to the Board for further review.

During the course of this appeal, and specifically by a June 
2008 rating action, the RO granted a separate 20 percent 
evaluation for iliotibial band tendonitis, patellofemoral 
pain syndrome and plica debridement, effective from August 
2003.  The combined disability rating for the veteran's 
service-connected right knee disorder is currently 40 
percent.


FINDING OF FACT

The veteran's right knee anterior cruciate ligament tear with 
mild anterior instability, iliotibial band tendonitis, 
patellofemoral pain syndrome and plica debridement is 
evidenced by locking, pain, and effusion, as well as 
functional loss tantamount to flexion no worse than 120 
degrees; he experiences no worse than mild anterior 
instability, with no ankylosis or recurrent subluxation.




CONCLUSION OF LAW

The criteria for an initial increased rating for the 
veteran's right knee anterior cruciate ligament tear with 
mild anterior instability, iliotibial band tendonitis, 
patellofemoral pain syndrome and plica debridement have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5258 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  
This notice should be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In July 2003, the veteran filed a claim of service connection 
for disabilities of the right knee.  In August 2003, the 
Agency of Original Jurisdiction issued the veteran a VCAA 
notice letter pertaining to the claim of service connection.  
In January 2004, the claim of service connection for right 
knee disabilities was granted.  A rating and an effective 
date were assigned.  Where, as here, when the claim was one 
for service connection, and it was then granted and an 
initial disability rating and effective date have been 
assigned, the veteran's service connection claim has been 
more than substantiated - it has been proven.  Section 
5103(a) notice has served its purpose and is no longer 
required.  As section 5103(a) no longer applies to the 
veteran's appeal (e.g., his initial increased rating claim) 
the additional notification provisions for increased rating 
claims recently set forth by the Court are not applicable in 
the present case.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Instead, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a January 2004 letter (which 
notified the veteran of the grant of service connection for 
right knee anterior cruciate ligament tear with mild anterior 
instability, iliotibial band tendonitis, patellofemoral pain 
syndrome and plica debridement, the assignment of a 20 
percent rating effective August 2003, and his appellate 
rights), a June 2008 letter (which notified the veteran of 
the grant of a separate 20 percent rating for iliotibial band 
tendonitis, patellofemoral pain syndrome and plica 
debridement, effective from August 2003, and his appellate 
rights), and the April 2005 statement of the case and June 
2008 supplemental statement of the case (which set forth the 
criteria necessary for a higher disability evaluation, 
citations to applicable law, and the reasons and bases for 
the grant of the assigned rating).  Thus, the Board finds 
that the applicable due process requirements have been met.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Furthermore, the veteran has been accorded multiple pertinent 
VA examinations.

Accordingly, the Board concludes that VA has satisfied its 
duty to assist, and additional development efforts would 
serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

 Analysis

The veteran essentially contends that his service-connected 
right knee right knee anterior cruciate ligament tear with 
mild anterior instability, iliotibial band tendonitis, 
patellofemoral pain syndrome and plica debridement is more 
severe than the currently-assigned combined 40 percent 
evaluation indicates.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may 
be revealed by the record throughout the appeal period. 

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
due to healed injury is recognized as productive of 
disability entitled to at least a minimal compensable rating 
for the joint.  38 C.F.R. § 4.59.  Under section 4.59, 
painful motion is considered limited motion even though a 
range of motion is possible beyond the point when pain sets 
in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

When a disability not specifically provided for in the rating 
schedule is presented, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

The aspect of the veteran's service connected knee disability 
involving right knee anterior cruciate ligament tear with 
mild anterior instability is rated as 20 percent disabling 
under Diagnostic Code 5257 (pertaining to other impairment of 
the knee as shown by recurrent subluxation or lateral 
instability).  Under this Code, a 20 percent evaluation is 
assigned for "moderate" recurrent subluxation or lateral 
instability, and a 30 percent evaluation is assigned for 
"severe" recurrent subluxation or lateral instability.  

The veteran underwent a VA joints examination in November 
2003, at which time he complained of constant swelling and 
discomfort in his right knee.  Range of motion testing of the 
right knee demonstrated 0 degrees extension and 130 degrees 
flexion, with pain at 130 degrees and on repetition.  
Objective examination of the right knee revealed moderate 
effusion and tenderness to palpation on the lateral medial 
joint line and with medial valgus stress test.  There was 
grade 1 laxity, as well as positive Lachman's test (grade 1), 
Nobel compression test (during which there was tenderness to 
palpation), and patella grind test.  Anterior and posterior 
drawer tests were negative.  The diagnosis was, in pertinent 
part, "right knee partial anterior cruciate ligament tear, 
mild anterior instability."  

At a subsequent VA joints examination in August 2005, he 
complained of stiffness, swelling, giving way, and locking 
sensation.  Range of motion testing of the right knee showed 
0 degrees extension, with pain in the last 10 degrees, but no 
functional loss, and 120 degrees flexion, with pain in the 
last 20 degrees, with a functional loss of 20 degrees due to 
pain.  On objective examination, stability tests for the 
anterior and posterior cruciate ligament were positive for 
the right knee, although the severity of the instability was 
not indicated.

Consistent with the November 2007 Board Remand, the veteran 
underwent a VA joints examination in May 2008, the primary 
purpose of which was to determined the current severity of 
his right knee instability and/or subluxation.  He reported 
"no major change in his right knee."  Consistent with the 
prior VA examinations, he complained of constant pain, as 
well as frequent locking and/or giving away of the knee 
especially with heavy lifting.  Range of motion testing 
showed 0 degrees extension and 130 degrees flexion, with pain 
setting in at around 120 degrees.  While he was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination during repetitive motion, there was 
additional limitation due to pain. Objective examination 
revealed mild effusion, and tenderness to palpation on the 
medial patellar facet, medial tibial plateau, anterior/medial 
tibial plateau.  Mild patellar crepitation and laxity was 
also noted.  Anterior drawer and Lachman's tests were 
positive.  Prosterior drawer, McMurray's, valgus/varus 
stress, and Noble compression tests were all negative.  The 
diagnosis was, in pertinent part, right knee anterior 
cruciate ligament tear, status post arthroscopic repair, with 
residual mild right knee anterior instability.  The examiner 
determined that the "veteran's right knee impairment is best 
characterized as mild based on mild manual subluxation of 
patella and mild anterior instability and mild effusion."  

The foregoing VA examinations reflect a relatively consistent 
disability level throughout the course of this appeal, 
showing anterior knee instability which has remained mild 
since the November 2003 examination.  Although the objective 
medical evidence indicates only mild instability and 
subluxation, the RO has determined that a 20 percent 
evaluation is appropriate in this case.  However, as the 
objective medical evidence does not indicate severe recurrent 
subluxation or lateral instability, a 30 percent rating is 
not warranted for any time during the appeal period. 

In addition to mild anterior instability, the veteran's 
service-connected right knee disability is also manifested by 
iliotibial band tendonitis, patellofemoral pain syndrome and 
plica debridement.  The RO has evaluated these manifestations 
under a separate diagnostic code.  Under 38 C.F.R. § 4.14, 
the evaluation of the same disability under various diagnosis 
is to be avoided, however, that regulation does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatoloy where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Estaban v. Brown, 6 Vet. App. 259, 262 (1994).  

The RO has assigned a separate 20 percent rating for his 
service-connected right iliotibial band tendonitis, 
patellofemoral pain syndrome and plica debridement under 
Diagnostic Code 5258 (pertaining to cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint).  Indeed, while the medical evidence 
does not reflect dislocated cartilage, it does show 
consistent complaints of locking, as well as objective 
findings of pain and effusion.  There is, however, no higher 
rating available under that Diagnostic Code.

The Board has considered whether other Diagnostic Codes might 
allow for a higher disability rating or a rating separate 
from the one assigned under Diagnostic Codes 5257 and 5258, 
but finds that none does.  Specifically, all three VA 
examinations indicated express findings of no ankylosis.  As 
such a rating under Diagnostic Code 5256 for ankylosis of the 
knee is not appropriate.  Further, while the veteran has 
limitation of flexion, even when considering the functional 
loss due to pain, his disability is not tantamount to 
impairment that would warrant a compensable rating.  
Diagnostic Code 5260 requires that limitation of flexion be 
to 45 degrees in order for a compensable rating to be 
assigned.  VA examination findings indicate limitation of 
flexion of 120 degrees at worst.  This does not reflect a 
compensable disability level under Diagnostic Code 5260.  
Additionally, the veteran has not demonstrated limitation of 
extension, with the VA examinations showing normal extension 
of 0 degrees.  Although the veteran was noted to have pain in 
the last 10 degrees of extension, the examiner stated that he 
had no functional loss.  As such, a rating under Diagnostic 
Code 5261 for limitation of extension is not appropriate.  

The Board is also cognizant that a compensable rating may be 
assigned for arthritis manifested by limitation of motion 
even when the limitation is to a noncompensable level.  
Diagnostic Code 5003.  However, service connection is not in 
effect for arthritis of this joint.  Moreover, x-ray studies 
of the right knee from 2003 to 2008 are normal.  They do not 
show any arthritis.  

Since there is no evidence of arthritis of the knee and since 
the veteran does not meet the criteria for a compensable 
rating for limitation of extension or flexion, an additional 
rating based on limitation of motion of the knee is not 
warranted under Diagnostic Codes 5260 or 5261.

In sum, the veteran has not demonstrated severe recurrent 
subluxation or lateral instability of the right knee that 
would warrant a 30 percent rating under Diagnostic Code 5257; 
he is in receipt of a separate 20 percent rating under 
Diagnostic Code 5258 for his iliotibial band tendonitis, 
patellofemoral pain syndrome and plica debridement (which is 
the highest rating available under that Diagnostic Code); and 
a higher or separate rating is not available under any other 
Diagnostic Code.  Therefore, the initial increased rating 
claim must be denied for the entire appeal period.  


ORDER

An initial rating in excess of the combined 40 percent for a 
right knee anterior cruciate ligament tear with mild anterior 
instability, iliotibial band tendonitis, patellofemoral pain 
syndrome and plica debridement is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


